Citation Nr: 0317355	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $2,675.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant served on active duty from March 1965 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the Committee on 
Waivers and Compromises (COWC) of the Regional Office (RO) in 
Waco, Texas, which denied a claim for waiver of recovery of 
an overpayment of VA pension benefits in the amount of 
$2,675.  In March 2002, the appellant canceled his request 
for a personal hearing before the Board in this matter.  


FINDING OF FACT

On July 10, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(3) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2002).  

In October 2001, COWC denied the appellant's request for a 
waiver of recovery of an overpayment of VA pension in the 
amount of $2,675, based on a finding that the claimant was 
financially able to make restitution of this debt without 
undue hardship.  The appellant was notified of this decision 
and of his appellate rights by letter dated October 2, 2001.  
He submitted a notice of disagreement to the RO in October 
2001.  A statement of the case was issued in October 2001, 
and the appellant submitted a timely appeal to the RO on a VA 
Form 9, also received in October 2001.  

In a statement received at the Board on July 10, 2003, the 
veteran stated that he wanted to withdraw his claim for 
entitlement to a waiver of recovery for an overpayment in the 
amount of $2,675, as the matter had been settled.  He has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

